Allowable Subject Matter
Claims 1 and 6-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Yang (US 2019/0189987) discloses a separator for a lithium ion battery. Within Yang, it can be seen that Yang discloses a similar polymer to the instant claimed ionic polymers (Chemical Formula 3, [0041], Yang). However, Yang most importantly does not discuss the required crosslinking between the polymers as seen within instant claim 1, 6, 14 and 15. Di Vona (High ionic exchange capacity polyphenylsulfone (SPPSU) and polyethersulfone (SPES) cross-linked by annealing treatment: Thermal stability, hydration level and mechanical properties; Journal of Membrane Science, as cited within the IDS) which is within the electrochemical cell art (Introduction) discloses a similar ionic polymer to the instant claimed polymers within instant claim 1, 6,14 and 15 (as seen within figure 1 of Di Vona). However, there are still several differences as the structures while similar do not match up exactly and the polymers have SO3H instead of the required SO3Li. Therefore, the instant claimed invention is deemed novel and contributes to the art of lithium ion conductors. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724